DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-16 are objected to because of the following informalities:  CTB should be written out.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-13, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alshina et al. (US 2011/0280302 A1).
Consider claim 1, Alshina teaches an image processing apparatus comprising: an expansion section that expands the number of significant figures of a prediction residual of an image on a basis of a bit depth indicating a range of pixel values of a local level that is a data unit smaller than a sequence level of the image (when the bit depth of the residual signal is 5 and the optimum scaling bit depth mopt is 8, the residual signal may be shifted leftward by as much as 3 bits so that the bit depth of the residual signal can be increased to 8. [0041] – [0047]); a normalization section that normalizes the number of significant figures of a quantized coefficient obtained by performance of orthogonal transform (the transformation unit 130 may perform a linear transformation operation used for space-frequency analysis to transform the divided blocks into frequency ranges.  Discrete Cosine Transform (DCT) is an orthogonal transform.  [0034] and Fig. 1 and Fig. 5) and quantization (a quantization unit may quantize the transformed coefficients [0059] and Fig. 5) on the prediction residual the number of significant figures of which is expanded by the expansion section, on a basis of the bit depth of the local level (the decaling unit may perform a descaling operation of restoring the bit depth changed by the scaling unit to an original bit depth.  [0048] – [0052]); and an encoding section that encodes the quantized coefficient the number of significant figures of which is normalized by the normalization section and that generates a bit stream (the entropy encoding unit 160 may perform variable length coding of the quantized transformation signal and generate a bit stream.  [0032] and Fig. 1 and Fig. 5).
Consider claim 2, Alshina teaches the expansion section bit-shifts the prediction residual by a shift amount according to the bit depth of the local level (when the bit depth of the residual signal is 5 and the optimum scaling bit depth mopt is 8, the residual signal may be shifted leftward by as much as 3 bits so that the bit depth of the residual signal can be increased to 8.  [0041] – [0047]), and the normalization section bit-shifts the quantized coefficient by a shift amount according to the bit depth of the local level (The descaling unit 140 may perform a descaling operation of restoring the bit depth changed by the scaling unit 120 to an original bit depth. Specifically, when the local shift value local_shift is more than 0, that is, when the determined optimum scaling bit depth mopt, is more than the bit depth m of the residual opt, is less than the bit depth m of the residual signal, the descaling unit 140 may shift the transformed video signal leftward to increase the bit precision of the transformed video signal [0048] – [0052]).
Consider claim 3, Alshina teaches an extension bit precision derivation section that derives extension bit precision indicating a controlled variable for expansion of the number of significant figures of the prediction residual and normalization of the quantized coefficient, on a basis of the bit depth of the local level (The scaling unit 120 may determine a maximum value mopt, which may satisfy Equation 2, and determine the maximum value mopt, as an optimum scaling bit depth mopt,. The scaling unit 120 may compare the determined optimum scaling bit depth mopt, with a bit depth m of a residual signal input by the prediction unit 110, and determine a local shift value local_shift, which is a difference between the optimum scaling bit depth mopt, and the bit depth m of the residual signal, as expressed in Equation 3.  When the local shift value local_shift is more than 0, that is, when the determined optimum scaling bit depth mopt, is more than the bit depth m of the residual signal, the scaling unit 120 may shift the residual signal leftward ('<<') by as much as the local shift value local_shift to increase the bit depth m of the residual signal, thus increasing the bit precision of the residual signal. That is, assuming that an original residual signal is "Input" and a residual signal with a changed bit depth is "Adjusted_Input," the scaling unit 120 may change the bit depth of the residual signal as in Equation 4.  When the bit depth of the opt is 8, the residual signal may be shifted leftward by as much as 3 bits so that the bit depth of the residual signal can be increased to 8.  [0041] – [0047]), wherein the expansion section expands the number of significant figures of the prediction residual by the extension bit precision derived by the extension bit precision derivation section (The scaling unit 120 may determine a maximum value mopt, which may satisfy Equation 2, and determine the maximum value mopt, as an optimum scaling bit depth mopt,. The scaling unit 120 may compare the determined optimum scaling bit depth mopt, with a bit depth m of a residual signal input by the prediction unit 110, and determine a local shift value local_shift, which is a difference between the optimum scaling bit depth mopt, and the bit depth m of the residual signal, as expressed in Equation 3.  When the local shift value local_shift is more than 0, that is, when the determined optimum scaling bit depth mopt, is more than the bit depth m of the residual signal, the scaling unit 120 may shift the residual signal leftward ('<<') by as much as the local shift value local_shift to increase the bit depth m of the residual signal, thus increasing the bit precision of the residual signal. That is, assuming that an original residual signal is "Input" and a residual signal with a changed bit depth is "Adjusted_Input," the scaling unit 120 may change the bit depth of the residual signal as in Equation 4.  When the bit depth of the residual signal is 5 and the optimum scaling bit depth mopt is 8, the residual signal may be shifted leftward by as much as 3 bits so that the bit depth of the residual signal can be increased to 8.  [0041] – [0047]), and the normalization section normalizes the number of significant figures of the quantized coefficient by the extension bit precision derived by the extension bit precision derivation section (The descaling opt, is more than the bit depth m of the residual signal, the descaling unit 140 may shift a value obtained by adding a predetermined offset to a transformed video signal rightward to reduce the bit precision of the transformed video signal. When the local shift value local_shift is less than 0, that is, when the determined optimal scaling bit depth mopt, is less than the bit depth m of the residual signal, the descaling unit 140 may shift the transformed video signal leftward to increase the bit precision of the transformed video signal [0048] – [0052]).
Consider claim 8, claim 8 recites the same limitations as claim 1.  Therefore, it is rejected for the same reasons.
Consider claim 9, Alshina teaches an image processing apparatus comprising: an expansion section that expands the number of significant figures of a prediction residual of an image on a basis of a bit depth indicating a range of pixel values of a local level that is a data unit smaller than a sequence level of a predicted image corresponding to the image or od a decoded image referred to at a time of generation of the predicted image (when the bit depth of the residual signal is 5 and the optimum scaling bit depth mopt is 8, the residual signal may be shifted leftward by as much as 3 bits so that the bit depth of the residual signal can be increased to 8. [0041] – [0047]); a normalization section that normalizes the number of significant figures of a quantized coefficient obtained by performance of orthogonal transform (the transformation unit 130 may perform a linear transformation  and quantization (a quantization unit may quantize the transformed coefficients [0059] and Fig. 5) on the prediction residual the number of significant figures of which is expanded by the expansion section, on a basis of the bit depth of the local level (the decaling unit may perform a descaling operation of restoring the bit depth changed by the scaling unit to an original bit depth.  [0048] – [0052]); and an encoding section that encodes the quantized coefficient the number of significant figures of which is normalized by the normalization section and that generates a bit stream (the entropy encoding unit 160 may perform variable length coding of the quantized transformation signal and generate a bit stream.  [0032] and Fig. 1 and Fig. 5).
Consider claim 10, claim 10 recites the same limitations as claim 9.  Therefore, it is rejected for the same reasons.
Consider claim 11, Alshina teaches an image processing apparatus comprising: a decoding section that decodes a bit stream (The entropy decoding unit 1020 may perform an entropy decoding operation on the extracted encoded data and restore entropy-decoded data.  [0081] – [0084]); an expansion section that expands the number of significant figures of a quantized coefficient obtained by decoding of the bit stream by the decoding section, on a basis of a bit depth indicating a range of pixel values of a local level that is a data unit smaller than a sequence level (The scaling unit 1040 may determine an optimum scaling bit depth of the entropy-decoded data in consideration of the maximum bit number of an intermediate value ; and a normalization section that normalizes the number of significant figures of residual data obtained by performance of inverse quantization and inverse orthogonal transform on the quantized coefficient the number of significant figures of which is expanded by the expansion section, on a basis of the bit depth of the local level (An output value of the descaling unit 1060 may be a residual signal having the original bit depth input to a scaling unit during an encoding operation. The descaling unit 1150 may determine a local shift value used for descaling a decoded video signal and descale the decoded video signal according to the determined local shift value. When the local shift value has a predetermined value determined in consideration of at least one of the size of a transformation block, an original bit depth of the video signal, and a quantization parameter, the descaling unit 1150 may determine the same local shift value as used during an encoding process using at least one of the above-described parameters and perform a descaling operation. When the local shift value is signaled using a difference 
Consider claim 12, Alshina teaches the expansion section bit-shifts the quantized coefficient by a shift amount according to the bit depth of the local level ([0081] – [0084] and [0041] – [0047]), and the normalization section bit-shifts the residual data by a shift amount according to the bit depth of the local level ([0081] – [0084] and [0048] – [0052]).
Consider claim 13, Alshina teaches the bit stream contains information associated with extension bit precision indicating a controlled variable for expansion of the number of significant figures of the quantized coefficient and normalization of the number of significant figures of the residual data ([0041] – [0052] and [0081] – [0084]), the decoding section decodes the bit stream ([0041] – [0052] and [0081] – [0084]), and extracts the information associated with the extension bit precision and contained in the bit stream ([0041] – [0052] and [0081] – [0084]), and derives the extension bit precision on a basis of the extracted information associated with the extension bit precision, the expansion section expands the number of significant figures of the quantized coefficient by the extension bit precision derived by the decoding section ([0041] – [0052] and [0081] – [0084]), and the normalization section normalizes the number of significant figures of the residual data by the extension bit precision derived by the decoding section ([0041] – [0052] and [0081] – [0084]).
Consider claim 18, claim 18 recites the same limitations as claim 11.  Therefore, it is rejected for the same reasons.
Consider claim 19, Alshina teaches an image processing apparatus comprising: a decoding section that decodes a bit stream (The entropy decoding unit 1020 may perform an entropy decoding operation on the extracted encoded data and restore entropy-decoded data.  [0081] – [0084]); an expansion section that expands the number of significant figures of a quantized coefficient obtained by decoding of the bit stream by the decoding section, on a basis of a bit depth indicating a range of pixel values of a local level that is a data unit smaller than a sequence level of a predicted image or of a decoded image referred to at a time of generation of the predicted image (The scaling unit 1040 may determine an optimum scaling bit depth of the entropy-decoded data in consideration of the maximum bit number of an intermediate value obtained during an operation of inverse-transforming the entropy-decoded data and the maximum bit precision of the entropy-decoded data and scale the entropy-decoded data according to a local shift value, which is a difference between the determined optimum scaling bit depth and an original bit depth of the entropy-decoded data. A specific operation of the scaling unit 1040 may be similar to that of the scaling unit 120 of the video signal encoding apparatus 100 according to the exemplary embodiment described above with reference to FIG. 1, except that the entropy-decoded data is used as an input value and the maximum bit number of the intermediate value obtained by the inverse transformation unit 1050 is ; and a normalization section that normalizes the number of significant figures of residual data obtained by performance of inverse quantization and inverse orthogonal transform on the quantized coefficient the number of significant figures of which is expanded by the expansion section, on a basis of the bit depth of the local level (An output value of the descaling unit 1060 may be a residual signal having the original bit depth input to a scaling unit during an encoding operation. The descaling unit 1150 may determine a local shift value used for descaling a decoded video signal and descale the decoded video signal according to the determined local shift value. When the local shift value has a predetermined value determined in consideration of at least one of the size of a transformation block, an original bit depth of the video signal, and a quantization parameter, the descaling unit 1150 may determine the same local shift value as used during an encoding process using at least one of the above-described parameters and perform a descaling operation. When the local shift value is signaled using a difference between a local shift value of a current block and a local shift value of a peripheral block in units of predetermined blocks constituting the video signal, the descaling unit 1150 may add a local shift value of a previously decoded peripheral block and a difference in local shift restored from a bit stream to restore the local shift value of the current block and perform a descaling operation using the restored local shift value [0081] – [0084].  See also [0048] – [0052]).
Consider claim 20, claim 20 recites the same limitations as claim 19.  Therefore, it is rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshina et al. (US 2011/0280302 A1) in view of Noda et al. (US 2009/0087111 A1).
Consider claim 4, Alshina teaches all the limitations in claim 3 but does not explicitly teach the extension bit precision derivation section derives a difference between the bit depth of the sequence level and the bit depth of the local level, as the extension bit precision.
the extension bit precision derivation section derives a difference between the bit depth of the sequence level and the bit depth of the local level, as the extension bit precision ([0091] – [0092], [0122], [0134], [0154] – [0160], Fig. 4, and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of deriving a difference between the bit depth of the sequence level and the bit depth of the local level because such incorporation would facilitate the supply of bit depth increase information.  [0077].
Consider claim 5, Noda teaches the encoding section encodes information associated with the extension bit precision derived by the extension bit precision derivation section and generates the bit stream containing the information associated with the extension bit precision ([0083] – [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of deriving a difference between the bit depth of the sequence level and the bit depth of the local level because such incorporation would facilitate the supply of bit depth increase information.  [0077].
Consider claim 6, the combination of Alshina and Noda teaches a difference parameter derivation section that derives a difference parameter by using the extension bit precision derived by the extension bit precision derivation section (The scaling unit 120 may determine a maximum value mopt, which may satisfy Equation 2, and determine the maximum value mopt, as an optimum scaling bit depth mopt,. The opt, with a bit depth m of a residual signal input by the prediction unit 110, and determine a local shift value local_shift, which is a difference between the optimum scaling bit depth mopt, and the bit depth m of the residual signal, as expressed in Equation 3.  When the local shift value local_shift is more than 0, that is, when the determined optimum scaling bit depth mopt, is more than the bit depth m of the residual signal, the scaling unit 120 may shift the residual signal leftward ('<<') by as much as the local shift value local_shift to increase the bit depth m of the residual signal, thus increasing the bit precision of the residual signal. That is, assuming that an original residual signal is "Input" and a residual signal with a changed bit depth is "Adjusted_Input," the scaling unit 120 may change the bit depth of the residual signal as in Equation 4.  When the bit depth of the residual signal is 5 and the optimum scaling bit depth mopt is 8, the residual signal may be shifted leftward by as much as 3 bits so that the bit depth of the residual signal can be increased to 8.  [0041] – [0047] of Alshina), wherein the encoding section encodes the difference parameter derived by the difference parameter derivation section, as the information associated with the extension bit precision, and generates the bit stream containing the difference parameter ([0083] – [0084] of Noda).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of deriving a difference between the bit depth of the sequence level and the bit depth of the local level because such incorporation would facilitate the supply of bit depth increase information.  [0077].
Consider claim 7, the combination of Alshina and Noda teaches difference parameter includes a difference between the bit depth of a slice level of the image and the bit depth of the local level ([0091] – [0092], [0122], [0134], [0154] – [0160], Fig. 4, and Fig. 13 of Noda).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of deriving a difference between the bit depth of the slice level and the bit depth of the local level because such incorporation would facilitate the supply of bit depth increase information.  [0077].
Consider claim 14, Noda teaches the extension bit precision includes a difference between the bit depth of the sequence level and the bit depth of the local level ([0091] – [0092], [0122], [0134], [0154] – [0160], Fig. 4, and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of deriving a difference between the bit depth of the sequence level and the bit depth of the local level because such incorporation would facilitate the supply of bit depth increase information.  [0077].
Consider claim 17, Noda teaches the decoding section decodes the bit stream, extracts control information indicating whether control over the number of significant figures based on the bit depth of the local level can be exercised ([0091] – [0092], [0122], [0134], [0154] – [0160], Fig. 4, and Fig. 13 of Noda), and controls application of the control over the number of significant figures based on the bit depth of the local level, according to the extracted control information ([0091] – [0092], [0122], [0134], [0154] – [0160], Fig. 4, and Fig. 13 of Noda).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of deriving a difference between the bit depth of the slice level and the bit depth of the local level because such incorporation would facilitate the supply of bit depth increase information.  [0077].
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if the objection to the claims for minor informalities are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAT C CHIO/Primary Examiner, Art Unit 2486